Name: Commission Regulation (EEC) No 1793/92 of 1 July 1992 fixing the minimum selling price for the purposes of the standing invitation to tender opened by Regulation (EEC) No 1514/92
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 182/74 Official Journal of the European Communities 2. 7. 92 COMMISSION REGULATION (EEC) No 1793/92 of 1 July 1992 fixing the minimum selling price for the purposes of the standing invitation to tender opened by Regulation (EEC) No 1514/92 Whereas Commission Regulation (EEC) No 1514/92 fixed a minimum selling price for the 246 000 tonnes of common wheat in question ; whereas another price should be fixed so that the measure remains operational ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), Having regard to Commission Regulation (EEC) No 1514/92 of 11 June 1992, authorizing certain intervention agencies to put up for sale by tender 246 000 tonnes of common wheat for export in the form of flour (3), and in particular Article 3 thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for the intervention on the market in cereals (4), as last amended by Regulation (EEC) No 2203/90 (% stipulates that when cereals held by intervention agencies are sold they shall be sold by tender ; Whereas Commission Regulation (EEC) No 1836/82 (6), as last amended by Regulation (EEC) No 3043/91 f), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas Commission Regulation (EEC) No 1514/92 authorizes certain intervention agencies to put up for sale by tender 246 000 tonnes of common wheat for export in the form of flour : HAS ADOPTED THIS REGULATION : Article 1 Article 3 of Regulation (EEC) No 1514/92 is replaced by the following : 'Article 3 The minimum selling price for the purposes of the standing invitation to tender issued under Regulation (EEC) No 1514/92, shall be ECU 145,00 per tonne.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1992. For the Commission Ray MAC SHARRY Member of the Commission o OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . 0 OJ No L 159, 12. 6. 1992, p. 29. (4) OJ No L 139, 24. 5. 1986, p. 36. 0 OJ No L 201 , 31 . 7. 1990, p. 5 . 0 OJ No L 202, 9 . 7. 1982, p. 23 . 0 OJ No L 288, 18. 10 . 1991 , p. 21